IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                       :                NO. 732
                                             :
         ORDER AMENDING RULES 120, :                          SUPREME COURT RULES
         127, 140, 160, 166, 182, 185, 187, :
         190, 191, 192, 243, 512, 800, 1120, :                DOCKET
         1127, 1154, 1166, 1182, 1185,       :
         1187, 1190, 1191, 1243, 1342,       :
         1512, 1608, 1610, 1635, AND 1800 :
         OF THE PENNSYLVANIA                 :
         RULES OF JUVENILE COURT             :
         PROCEDURE                           :


                                                ORDER


PER CURIAM

      AND NOW, this 6th day of April, 2017, upon the recommendation of the Juvenile
Court Procedural Rules Committee, the proposal having been published for public
comment at 42 Pa.B 5480 (August 25, 2012):

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rules 120, 127, 140, 160, 166, 182, 185, 187, 190, 191, 192, 243,
512, 800, 1120, 1127, 1154, 1166, 1182, 1185, 1187, 1190, 1191, 1243, 1342, 1512,
1608, 1610, 1635, and 1800 of the Pennsylvania Rules of Juvenile Court Procedure are
amended in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective on September 1, 2017.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.